Exhibit 10.24

FORM OF AMENDED AND RESTATED OPTION UNIT AGREEMENT

1998 GRAHAM PACKAGING HOLDINGS COMPANY

MANAGEMENT OPTION PLAN

AMENDED AND RESTATED OPTION UNIT AGREEMENT

This AMENDED AND RESTATED OPTION UNIT AGREEMENT (this “Option Agreement”), dated
as of                     , is made by and between Graham Packaging Holdings
Company, a Pennsylvania limited partnership (the “Company”), and
                     (the “Grantee”).

Pursuant to the 1998 Graham Packaging Holdings Company Management Option Plan
(the “Plan”) (a copy of which is attached hereto and the terms of which are
hereby incorporated by reference), the Company intends to provide incentives to
Eligible Individuals by providing them with opportunities for limited
partnership interests in the Company.

Pursuant to that certain Option Unit Agreement (the “Old Agreement”), dated
February 2, 1998, the Grantee was granted an option to purchase Units of the
Company and the term of such option shall expire on December 31, 2008.

The Committee has determined that it is in the best interests of the Company and
its equity holders to extend the term of such option for an additional ten
(10) years.

The Grantee understands and acknowledges that this Option Agreement amends and
restates the Old Agreement in its entirety and that the Old Agreement is null
and void.

In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto do hereby agree as follows:

Article I.

DEFINITIONS

Whenever capitalized terms are used in the Option Agreement as defined terms
they shall have the meaning set forth in the Plan or as set forth below, unless
the context clearly indicates to the contrary.

“Affiliate” shall mean, with respect to any Person, (i) any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with, such Person, or (ii) any director, officer, partner or employee of such
Person or any Person specified in clause (i) above; provided, that officers,
directors or employees of the Company (or one of its Subsidiaries) shall be
deemed not to be Affiliates of Blackstone for purposes hereof solely by reason
of being officers, directors or employees of the Company (or one of its
Subsidiaries).

“Blackstone” shall mean collectively, Blackstone Capital Partners III Merchant
Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and their
Affiliates (other than the Company and its Subsidiaries).

“Cause” shall mean:

 

  (i) Grantee’s continuing refusal to perform his duties or to follow a lawful
direction of the Company;

 

  (ii) Grantee’s intentional act or acts of dishonesty which Grantee intended to
result in his personal, more-than-immaterial enrichment;

 

  (iii) Grantee’s documented willful malfeasance or willful misconduct in
connection with his employment or Grantee’s willful and deliberate
insubordination; or



--------------------------------------------------------------------------------

  (iv) Grantee is convicted of a felony.

“Change in Control” shall have the same meaning as in the Credit Agreement as of
the date hereof.

“Cost” shall mean with respect to each Option Unit, the Exercise Price paid with
respect to such Unit.

“Credit Agreement” shall mean the Credit Agreement dated as of October 7, 2004
among the Company, Graham Packaging Company, L.P., GPC Capital Corp. I, the
Lenders Named Therein, Deutsche Bank AG Cayman Islands Branch, Citigroup Global
Markets Inc., Goldman Sachs Credit Partners, L.P., General Electric Capital
Corporation and Lehman Commercial Paper Inc., and any extensions, renewals,
refinancings or refundings thereof in whole or in part.

“Exercise Price” shall mean the amount that the Grantee must pay to exercise an
Option with respect to one Unit subject to such Option, as determined in
Section 2.2.

“Financing Default” shall mean an event which would constitute (or with notice
or lapse of time or both would constitute) an event of default (which event of
default has not been cured or waived) under any of the following as they may be
amended from time to time: (i) the Credit Agreement; (ii) the Indentures and any
extensions, renewals, refinancings or refundings thereof in whole or in part;
and (iii) any other agreement under which an amount of indebtedness of the
Company or any of its Subsidiaries is outstanding as of the time of the
aforementioned event, and any extensions, renewals, refinancings or refundings
thereof in whole or in part, (iv) any amendment of, supplement to or other
modification of any of the instruments referred to in clauses (i) through
(iii) above; and (v) any of the securities issued pursuant to or whose terms are
governed by the terms of any of the agreements set forth in clauses (i) through
(iii) above, and any extensions, renewals, refinancings or refundings thereof in
whole or in part.

“Good Reason” shall mean:

 

  (i) Grantee’s position is materially and adversely changed (without his
consent) from his position as of the date hereof;

 

  (ii) Grantee is assigned duties and responsibilities (without his consent)
that are inconsistent in a material respect with the scope of duties and
responsibilities associated with his position as of the date hereof;

 

  (iii) Grantee is directly requested by the person to whom the Grantee directly
reports to commit an unethical, dishonest, or illegal act of a material nature
knowing that such act is unethical, dishonest, or illegal (provided that whether
the act cited by Grantee is in fact unethical or dishonest shall be determined
by the Chief Executive Officer of Graham in his sole discretion);

 

  (iv) Grantee’s annual salary rate as in effect on the date hereof is reduced;
or

 

  (v) The Company requires Grantee to be based at an office which is more than
50 miles from Grantee’s assigned office on the date hereof (other than travel
reasonably required in the performance of Grantee’s responsibilities).

“Indentures” shall mean the indentures dated as of October 7, 2004 among Graham
Packaging Company, L.P., GPC Capital Corp. I, the Company, and The Bank of New
York.

Article II.

GRANT OF OPTIONS

2.1 Grant of Option. The Company hereby grants to the Grantee an Option
representing the right to acquire              Units.

2.2 Exercise Price. The Exercise Price of the Option granted hereunder shall be
$25,789.00 per Unit.



--------------------------------------------------------------------------------

Article III.

EXERCISABILITY OF OPTIONS

3.1 Exercisability. Subject to Section 3.2 below, the Option is fully vested and
exercisable as of the date of this Agreement.

3.2 Timing of Exercise. The Option may only be exercised upon the earlier of
(i) a termination of the Grantee’s service with the Company, (ii) the occurrence
of a Change of Control or a Sale of the Business (collectively, a “Permissible
Exercise Event”), (iii) the Grantee’s Disability, or (iv) the Grantee’s death;
provided, however, that the Grantee is an employee or consultant on the date of
such Change of Control or Sale of the Business.

Article IV.

EXERCISE OF THE OPTION

4.1 Right to Exercise. The Option granted hereunder may only be exercised by the
Grantee (except that, in the event of his Disability, the Option may be
exercised by his or her legal guardian or legal representative) during the
Grantee’s lifetime and, in the event of the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
executor or administrator of the deceased Grantee’s estate or the Person(s) to
whom the deceased Grantee’s rights under the Option shall pass by will or the
laws of descent and distribution, to the extent that the Option is exercisable
pursuant to this Agreement.

4.2 Procedure for Exercise.

(a) The Option may be exercised in whole or in part with respect to any portion
that is exercisable. To exercise any portion of the Option granted hereunder,
the Grantee (or such other Person who shall be permitted to exercise the Option
as set forth in Section 4.1) must complete, sign and deliver to the Company (to
the attention of the Company’s Secretary) a notice of exercise substantially in
the form attached hereto as Exhibit A (or in such other form as the Committee
may from time to time adopt and provide to the Grantee) (the “Exercise Notice”),
together with (i) payment in full of the Exercise Price multiplied by the number
of Units with respect to which the Option is exercised, (ii) any required
agreements described in the Plan, and (iii) the Option to which the Option Units
relate. The Grantee’s right to exercise the Option shall be subject to the
satisfaction of all conditions set forth in the Exercise Notice. Payment of the
Exercise Price shall be made in cash (including check, bank draft or money
order) or, if subsequent to an Initial Public Offering, to the extent permitted
by the Committee, (i) through the delivery of irrevocable instructions to a
broker to sell shares of common stock of the successor corporation obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such Sale equal to the aggregate Exercise Price for the
shares being purchased, or (ii) in shares of common stock of the successor
corporation that have been held for such period of time as may be required by
the Committee in order to avoid adverse accounting treatment to the Company, the
successor corporation, or their affiliates. The Fair Market Value of shares of
common stock of the successor corporation delivered on exercise of the Option
shall be determined as of the date of exercise. Any fractional shares will be
paid in cash.

(b) The obligation of the Company to deliver Units upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board or
the Board, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Units for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Board deems
appropriate.



--------------------------------------------------------------------------------

4.3 Required Agreements. Prior to an Initial Public Offering, no election to
exercise any portion of the Option granted hereunder shall become effective
unless and until the Grantee executes a counterpart of the Company’s Agreement
of Limited Partnership in order to become bound thereby.

4.4 Conditional Exercise in Contemplation of an Acceleration Event. In
contemplation of an Acceleration Event, the Grantee may conditionally exercise,
at least 15 days prior to such event, the portion of his or her Option that is
exercisable. Such conditional exercise shall become null and void if the
anticipated Acceleration Event does not occur within 6 months following the date
of such conditional exercise. A conditional exercise shall become binding upon
the Grantee (and such Grantee shall become obligated to pay the Exercise Price
therefore) upon the occurrence of the Acceleration Event.

4.5 Withholding of Taxes. All obligations of the Company under this Agreement
shall be subject to the rights of the Company, as set forth in the Plan, to
withhold amounts required to be withheld for any applicable taxes with respect
to any Option Units issuable under the Plan, and the Company may defer such
issuance unless indemnified to its satisfaction. Subject to Board approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

4.6 Repurchase Right. The provisions of this Section 4.6 shall cease to apply
subsequent to the later of (i) 100 days following an Initial Public Offering, or
(ii) the 5th anniversary of the date of this Agreement.

(a) On or after the date the Grantee exercises all or a portion of the Option
granted hereunder, the Company shall have the right and option to purchase for a
period of 90 days from the date of the Grantee’s termination of service for any
reason (or, if later, for a period of 300 days from the last date the Grantee
exercised the Option), and if the Company exercises such right, each Grantee
shall be required to sell to the Company, any or all of his Option Units at a
price per Unit equal to the Fair Market Value (as of the date the Company
exercises such right); provided, however, that in the event of a Grantee’s
termination of employment (other than as a result of death or Disability) (i) by
the Company for Cause, or (ii) by the Grantee without Good Reason, then the
purchase price per Unit shall be the lesser of (A) Cost or (B) Fair Market
Value.

(b) The Company shall, after a Grantee’s employment has terminated for any
reason, have the right and option to purchase and if the Company exercises such
right each Grantee shall be required to sell to the Company, any or all of his
or her then outstanding Options at a price per Unit equal to the product of the
(i) the excess of Fair Market Value over the Exercise Price, and (ii) the number
of Units for which such Option was exercisable; provided, however, that in the
event of a Grantee’s termination of employment (other than as a result of death
or Disability) (A) by the Company for Cause, or (B) by the Grantee without Good
Reason, then the Option shall immediately terminate upon the termination of
employment (as provided in Section 5.2 below).

(c) If the Company desires to exercise its right to purchase any Options or
Option Units pursuant to this Section 4.6, the Company shall, not later than 60
days after the date of the Grantee’s termination of employment (or, with respect
to Section 4.6(a), if later, 300 days from the last date an Option, or a portion
of an Option, was exercised), send written notice of its intention to purchase
such Units. The closing of the purchase shall take place at the principal office
of the Company on the 30th day after the giving of notice by the Company of its
exercise of its option to purchase.

(d) The Company shall have the right to assign any or all of its rights to
purchase the Option Units pursuant to this Section 4.6; provided, however, that
the assignee of such rights may purchase the Option Units only by delivery of a
cashier’s check or a certified check.

4.7 Payment for Units. If at any time the Company elects to purchase any Option
Units pursuant to Section 4.6 hereof, the Company shall pay the purchase price
for such Option Units, by the Company’s delivery of a bank cashier’s check or
certified check; provided that if a Financing Default exists or, after giving
effect to such payment (including any distribution or loan from an affiliate of
the Company to the Company in connection therewith) would exist, which prohibits
such cash payment, the portion of the cash payment so prohibited (which may not
exceed 55% of the excess of the purchase price over the Exercise Price (such
excess being the “Spread”)) shall be made, to the extent such payment is not
prohibited by a Financing Default or would not result (after giving



--------------------------------------------------------------------------------

effect to any distributions or loans from an affiliate of the Company to the
Company in connection therewith) in a Financing Default, by the Company’s
delivery of a junior subordinated promissory note (which shall be subordinated
and subject in right of payment to the prior payment of all indebtedness of the
Company) of the Company (a “Junior Subordinated Note”) in a principal amount
equal to the amount of the purchase price which cannot be paid in cash (which
may not exceed 55% of the Spread), payable in up to five equal annual
installments commencing on the first anniversary of the issuance thereof and
bearing interest payable annually at the prime rate listed in the Wall Street
Journal (“WSJ”) on the date of issuance. If the Company will pay any portion of
the purchase price for Option Units with a Junior Subordinated Note, the Company
shall give the Grantee notice of the amount of such note (which may not exceed
55% of the Spread) at least 20 days prior to such purchase.

Article V.

EXPIRATION OF OPTIONS

5.1 Expiration Date. The Option shall expire at 5:00 p.m. Eastern Standard Time
on the day prior to the tenth anniversary of the date of this Agreement
(the “Expiration Date”), subject to Section 5.2 below.

5.2 Earlier Expiration Date. Notwithstanding Section 5.1, the Option shall
expire prior to the Expiration Date as follows:

(a ) immediately after the Grantee’s termination of employment by the Company
for Cause;

(b) 90 days after the Grantee’s termination by the Company without Cause or by
the Grantee for any reason (other than as a result of death or Disability);

(c) on the first anniversary of the Grantee’s termination on account of death or
Disability;

(d) the purchase by the Company from the Grantee of the Grantee’s outstanding
Options under the circumstances set forth in Section 4.6 above; and

(e) if the Committee so determines pursuant to Article VIII of the Plan.

Article VI.

MISCELLANEOUS

6.1 Assignment and Transfers. Except as the Board may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and distribution.
In the event of any attempt by the Grantee to alienate, assign, pledge,
hypothecate, or otherwise dispose of the Option or any right hereunder, except
as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, Subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

6.2 Amendment. The Plan provisions applicable to the amendment and termination
of option agreements apply to this Option Agreement.

6.3 No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company or a Subsidiary and shall not interfere in any way with the right of the
Company to terminate the Grantee’s employment or service at any time. The right
of the Company



--------------------------------------------------------------------------------

or a Subsidiary to terminate at will the Grantee’s employment or service at any
time for any reason is specifically reserved.

6.4 Restrictions on Exercise. Except as the Company may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime (except that, in the event of a Grantee’s disability, Options
may be exercised by his or her legal guardian or legal representative) and,
after the Grantee’s death, the Option shall be exercisable (subject to the
limitations specified in the Plan) solely by the legal representatives of the
Grantee, or by the Person who acquires the right to exercise the Option by will
or by the laws of descent and distribution, to the extent that the Option is
exercisable pursuant to this Agreement.

6.5 Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan. The Board shall have the authority to interpret and
construe the Option pursuant to the terms of the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

6.6 No Interest holder Rights. Neither the Grantee, nor any Person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of an interest holder of the Company with
respect to the Units subject to the Option, until evidence of ownership for the
Units have been issued upon the exercise of the Option.

6.7 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflict of laws provisions thereof.

6.8 Notices. All notices, requests and demands to or upon the parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
to the Company and the Grantee, or to such other address as may be hereafter
notified by the parties hereto:

If to the Company, to it at the following address:

Graham Packaging Holdings Company

2401 Pleasant Valley Road

York, PA 17402

Attn: William E. Hennessey

Telephone: (717) 849-8500

Telecopy: (717) 771-3245

with a copy to Blackstone, at the address set forth below:

If to Blackstone, to it at the following address:

Blackstone Capital Partners III Merchant Banking Fund L.P.

345 Park Avenue

New York, NY 10154

Telecopy: (212) 583-5913

If to the Grantee, to him or her at his or her address as shown on the signature
page hereto, or at such other address or telecopy number as either party shall
have specified by notice in writing to the other.

6.9 Headings. Section headings are provided for reference only and are not to
serve as a basis for interpretation or construction of this Option Agreement. In
the event of a conflict between a Heading and the content of a Section, the
content of the Section shall control.



--------------------------------------------------------------------------------

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties hereto.

 

GRAHAM PACKAGING HOLDINGS COMPANY By:  

 

Name:   Title:  

I acknowledge that by signing below and accepting this Option, this Option
Agreement amends and restates the Old Agreement in its entirety and that the Old
Agreement is null and void.

GRANTEE

 

 

Signature of Grantee

 

Print Grantee’s Name Grantee’s Residence Address:

 

Street

 

City                                    State                Zip Code